DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 August 2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: pulling device in claim 1, 11, and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
As to “pulling device”:
“device” is a generic placeholder term
the device has the function of pulling
there is not sufficient structure in the claim to perform the pulling function
The “pulling device” will be interpreted as a ratchet in accordance with originally filed claim 5 or ¶0032 of the published application.
As to “anchor means”
“means” is a generic placeholder
the “means” has the function of anchoring
there is not sufficient structure in the claim to sufficiently describe the anchoring means
the “anchor means” will be interpreted as an anchor ring or functional equivalent in accordance with ¶0032 of the published application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 12 and 14 contain negative limitations that are not described in the specification.
Claim 12 recites “wherein said anchor portion does not possess any raised structures other than said two raised sections.”  There is no mention in the specification of a lack of additional raised structures on an anchor portion.  

Claim 14 recites “wherein said second end of said vertical support beam is unattached to any additional structure.”  There is no mention in the specification of a lack of attachment at the second end of the vertical support beam. Additionally, it appears multiple embodiments of the vertical beam (Item 40 or 220) are presented in the drawings, and Item 40 does have an attachment at the “second end” (interpreted as the top).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the wheel” in the second to last line of the claim.  There is insufficient antecedent basis for this limitation.  It appears this is referring to a wheel of a different vehicle than the “automobile or other vehicle” from the preamble, but it is unclear.
Claim 12 recites “said two raised sections”.  There is insufficient antecedent basis for this limitation.  The limitation has been cancelled from claim 1, rendering the limitation of Claim 12 unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over DINGMAN (US 4748842) in view of MARKOVICS (US 3577881) further in view of JUNG (KR101414167B1).
As to claim 1, DINGMAN teaches a mobile anchor apparatus to assist with the repair of the body of an automobile or other vehicle (Figure 1 teaches an apparatus (10) for pulling dents (12) in an automobile body (11).) comprising: a vertical support beam (22), said vertical support beam having a plurality of mounting apertures positioned along two sides of said vertical support beam (23); a pulling device (Figure 1 teaches a ratchet (winch, 49) that is attached to the handle (bracket, 37).) attached to said at least one handle and a hook attached to said pulling device (DINGMAN does not disclose a glue tab, but DOES disclose a hook (50) for attaching to the dented area (12).); a base structure (Figure 1, Items 13 and 17); said base structure comprising a mounting frame portion having a quick release pin disposed to receive said vertical support beam (Figure 1 teaches a mounting frame portion (items 17 (square tubular member) and 18 (braces)) that has a quick release pin (24).  The limitation “quick release” is interpreted as any pin structure that is able to be pulled out, since the degree of “quick” is not defined.) and a base plate (Figure 3, Item 13), said base plate having a base portion and an anchor portion (Figure 3 teaches a plate (13) that has a portion where the base is located (where the braces (18) are) and an anchor portion (interpreted as the rear of the plate).); said base portion lying essentially beneath said mounting frame (Figure 3 teaches a portion of the plate (13) is located beneath the mounting frame (17 and 18).  This ‘portion’ is interpreted as only the areas that are directly under the mounting frame portions as claimed.); said anchor portion being  a planar structure which is wider than said base portion and which extends orthogonally from said base portion in a direction opposite the location of said body of an automobile or other vehicle (Figure 3 teaches the plate (13) ‘section’ at the back edge area is wider than the ‘section’ directly under the mounting frame (17, 18) as claimed.) wherein the wheel of a vehicle may be positioned on said anchor portion while the mobile anchor apparatus is in operation. (This limitation is interpreted as “a vehicle” being any possible vehicle due to the shape/size of the vehicle not being described in the claim.  As such, the back section of the plate (13) of DINGMAN has enough space for a wheel of some kind of vehicle to be placed during operation.)
DINGMAN does not explicitly disclose at least one channel running the length of the vertical support beam thereby providing an open area within the vertical support beam within which at least one handle having an anchor means is secured.  DINGMAN does disclose that the anchor means (Figure 3, Item 48, hook) is attached to a handle (Figure 3, Item 37, bracket) that is secured through the hole (using pin, 38 placed in hole, 23) in the side of the vertical post (22). The reference does not specify whether the vertical post is hollow or not.
However, MARKOVICS teaches a vertical post (19) for a dent pulling device (10) that is made from hollow tubing (Col. 3, Lines 8-10, where the material is called “tubing” and taught as being “lightweight”, both of which point to a hollow member.), thus disclosing at least one channel running the length of the vertical support beam thereby providing an open area within the vertical support beam within which at least one handle having an anchor means is secured. (The “channel” is interpreted as the hollow interior of the tubing, and the handle being secured is interpreted as the pin entering the slot in the tube and protruding into the open internal “channel” to secure the anchor means.  See Figure 3 of DINGMAN and Figure 1 of MARKOVICS.)
One of ordinary skill would have been motivated to substitute the known hollow tubing of MARKOVICS for the material of the vertical post of DINGMAN in order to use a material that is light in weight (since the apparatus of DINGMAN needs to be moved around) and very strong. (See MARKOVICS Col. 3, Lines 8-10)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known hollow tubing of MARKOVICS for the material of the vertical post of DINGMAN because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143(I)(B).
DINGMAN does not disclose a glue tab.
However, JUNG teaches a glue tab on a dent pulling device. (Figure 1 teaches a dent pulling apparatus (1)(¶0013) that has an suction member (80) that has adhesive added to the grooves (80a)(see ¶0026) where it is attached to the vehicle body plate (62).)
One of ordinary skill would have been motivated to substitute the known glue tab of JUNG for the hook of DINGMAN in order to use a tool that does not require a tool to be inserted into the back of an indentation on the bodywork (JUNG ¶0003) thus allowing for dents to be required where there is not a gap for the hook of DINGMAN.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known glue tab of JUNG for the hook of DINGMAN because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143(I)(B).

As to claim 12, DINGMAN in view of MARKOVICS and JUNG teaches the mobile anchor apparatus of claim 1 wherein said anchor portion does not possess any raised structures other than said two raised sections. (DINGMAN, Figure 3 teaches the anchor portion of the plate (13), interpreted as the back, only has two raised sections where the wheels (14) are attached.)

As to claim 13, DINGMAN teaches a mobile anchor apparatus to assist with the repair of the body of an automobile or other vehicle (Figure 1 teaches an apparatus (10) for pulling dents (12) in an automobile body (11).) comprising: a vertical support beam (22), said vertical support beam having a plurality of mounting apertures positioned along two sides of said vertical support beam (23), a pulling device (Figure 1 teaches a ratchet (winch, 49) that is attached to the handle (bracket, 37).) attached to said at least one handle and a hook (DINGMAN does not disclose a glue tab, but DOES disclose a hook (50) for attaching to the dented area (12).); a base structure (Figure 1, Items 13 and 17) attached at the end of the pulling device opposite said at least one handle; a base structure (25) to which said vertical support beam (22) is removably attached (Figure 1 shows the base (25) is removable attached to the beam (22) through hook (43) and chain (41).); said base structure having an anchor means for counterbalancing the mobile anchor apparatus when said apparatus is in operation; said anchor means comprising a planar structure disposed to receive a counterweight to said automobile or other vehicle. (Figure 1 teaches a base structure having an anchor means (25) that is a flat plate.  This plate serves as a counterbalance for the pulling force applied to the vehicle (11).  The plate receives a “counterweight” in the form of the equal and opposite force that is applied to the automobile.  Counterweight is defined as “another term for counterbalance”  or “an equivalent weight or force”.) 
DINGMAN does not explicitly disclose at least one channel running the length of the vertical support beam thereby providing an open area within the vertical support beam within which at least one handle having an anchor means is secured.  DINGMAN does disclose that the anchor means (Figure 3, Item 48, hook) is attached to a handle (Figure 3, Item 37, bracket) that is secured through the hole (using pin, 38 placed in hole, 23) in the side of the vertical post (22). The reference does not specify whether the vertical post is hollow or not.
However, MARKOVICS teaches a vertical post (19) for a dent pulling device (10) that is made from hollow tubing (Col. 3, Lines 8-10, where the material is called “tubing” and taught as being “lightweight”, both of which point to a hollow member.), thus disclosing at least one channel running the length of the vertical support beam thereby providing an open area within the vertical support beam within which at least one handle having an anchor means is secured. (The “channel” is interpreted as the hollow interior of the tubing, and the handle being secured is interpreted as the pin entering the slot in the tube and protruding into the open internal “channel” to secure the anchor means.  See Figure 3 of DINGMAN and Figure 1 of MARKOVICS.)
One of ordinary skill would have been motivated to substitute the known hollow tubing of MARKOVICS for the material of the vertical post of DINGMAN in order to use a material that is light in weight (since the apparatus of DINGMAN needs to be moved around) and very strong. (See MARKOVICS Col. 3, Lines 8-10)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known hollow tubing of MARKOVICS for the material of the vertical post of DINGMAN because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143(I)(B).
DINGMAN does not disclose a glue tab.
However, JUNG teaches a glue tab on a dent pulling device. (Figure 1 teaches a dent pulling apparatus (1)(¶0013) that has an suction member (80) that has adhesive added to the grooves (80a)(see ¶0026) where it is attached to the vehicle body plate (62).)
One of ordinary skill would have been motivated to substitute the known glue tab of JUNG for the hook of DINGMAN in order to use a tool that does not require a tool to be inserted into the back of an indentation on the bodywork (JUNG ¶0003) thus allowing for dents to be required where there is not a gap for the hook of DINGMAN.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known glue tab of JUNG for the hook of DINGMAN because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143(I)(B).

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WOLGAST (US 4057994) in view of BRONSON (US 3122194).
As to claim 11, WOLGAST teaches a mobile anchor apparatus to assist with the repair of the body of an automobile or other vehicle (See Abstract “an apparatus…for applying a pulling force to an automobile body”) having: A planar base plate having a mounting frame on its top surface (Figure 5 teaches a support base (24) that has a planar base plate (36) and a mounting frame (38, 40) on its top surface.) ; said mounting frame having a receiving channel and a frame structure; said frame structure defining a mounting space (Figure 5 teaches the frame (38, 40) has a receiving channel (the gap between the two vertical portions).); a vertical support beam having a first end and a second end (Figure 5 teaches a vertical support beam (22).); said first end being fixed in place within said receiving channel but removably attached to said mounting frame by a quick- release pin (Figures 4-5 teach the bottom (interpreted as the first end) is in the receiving channel between the upstanding members (38, 40) and quick release pins (60) holding it in place.  The term “quick release” is interpreted as any pin that can be removed due to the lack of definition of the relative term “quick”.); said vertical support beam having a plurality of mounting apertures positioned along two sides of said vertical support beam (Figure 5 teaches mounting apertures (24) along the beam (22).), at least one channel running the length of the vertical support beam thereby providing an open area within the vertical support beam within which at least one handle having an anchor means is secured (Figure 5 teaches the beam is hollow (due to the opening at the top), meaning that there is a channel that runs along the length.  The figure also discloses a handle (bracket (28)) that is secured in the open channel via a pin (30) that traverses the open central channel. The handle (28) has a ring (fastening loop, 32) that is the anchor means.); a pulling device removably attached to said anchor means (Figure 4 teaches a pulling device (come-along)(76), which is interpreted as hand crank winch and thereby a functional equivalent to a ratchet.  Figure 4 teaches the come along (76) is attached to the anchor means (32).).
WOLGAST does not disclose a foot rail being partially situated within said mounting space and, further, extending orthogonally from said mounting space; said foot rail having a mounting groove which extends along at least a portion of the foot rail; and, a jack block removably mounted in said mounting groove wherein said jack block is disposed to receive at least a portion of the weight of said automobile or other vehicle.
However, BRONSON teaches an automobile body and part straightening tool that has a vertical post (82) that uses a foot rail (Item 12, I-beam) being partially situated within said mounting space (Figure 1 teaches the post (82) is mounted on the I-beam (12), such that the combination of the I-beam of BRONSON with the device of WOLGAST is interpreted as extending the I-beam from the front of the mounting area of WOLGAST.) and, further, extending orthogonally from said mounting space (Figure 1 teaches the I-beam (12) extends orthogonally from the post (82).); said foot rail having a mounting groove which extends along at least a portion of the foot rail (The I-beam (12) is in the shape of an I, such that it has a vertical web (14) and upper and lower flanges (16, 18) that results in a groove on each side of the vertical web.); and, a jack block removably mounted in said mounting groove wherein said jack block is disposed to receive at least a portion of the weight of said automobile or other vehicle. (Figure 1 teaches a jack (118). Figure 9 shows it supporting the weight of a vehicle (V).  Col. 3, Lines 31-32 teach the jack is removably mounted.)
One of ordinary skill would have been motivated to combine the foot rail and jack block of BRONSON with the device of WOLGAST in order to enable the device to lift a vehicle from either side or from one end with the jack, as well as use it in conjunction with the operation of the pulling means. (See BRONSON Col. 4, Line 75- col. 5, Line 2)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the foot rail and jack block of BRONSON with the device of WOLGAST because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 14, WOLGAST in view of BRONSON teaches the mobile anchor apparatus of claim 11 wherein said second end of said vertical support beam is unattached to any additional structure. (WOLGAST, figure 4 teaches the top end, interpreted as the second end, of the beam (22) is not attached to anything.)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DINGMAN (US 4748842) in view of MARKOVICS (US 3577881) further in view of JUNG (KR101414167B1), as applied in claim 1, further in view of BRABANT (US 3808866).
As to claim 2, DINGMAN in view of MARKOVICS and JUNG teaches the apparatus of claim 1, wherein the apparatus has a handle.
DINGMAN in view of MARKOVICS and JUNG does not teach a second handle affixed to said vertical support beam which assists in transporting and positioning the apparatus.
However, BRABANT teaches a second handle (Figure 1, Item 74) affixed to said vertical support beam (figure 1 shows the handle is on a vertical beam (26).) which assists in transporting and positioning the apparatus. (The handle is positioned such that it is capable of assisting in transporting the apparatus.  Col. 3, Lines 22-23 teach the handle is used to move the apparatus about.)
One of ordinary skill would have been motivated to combine the handle of BRABANT to the apparatus of DINGMAN in order to make it easy to move the apparatus about. (BRABANT Col. 3, Lines 22-23) This combination makes it easier for the user to move the vertical portion of DINGMAN.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the handle of BRABANT to the apparatus of DINGMAN because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DINGMAN (US 4748842) in view of MARKOVICS (US 3577881) further in view of JUNG (KR101414167B1), as applied in claim 1, further in view of SAMUELSSON (US 4309895) .
As to claim 3, DINGMAN in view of MARKOVICS and JUNG teaches the mobile anchor apparatus of claim 1 wherein said apparatus has a vertical support beam.
DINGMAN in view of MARKOVICS and JUNG does not explicitly disclose that the vertical support beam is comprised of more than one section.
However, SAMUELSSON teaches a vertical support beam that is comprised of more than one section. (Figure 1 teaches an extension part (34) that is connected to the upright beam (27).)
One of ordinary skill in the art would have been motivated to combine the extension section of SAMUELSSON with the device of DINGMAN in order to make possible the connection of straightening means in a high position relative to the base. (SAMUELSSON, Col. 4, Lines 30-35).  SAMUELSSON also states that the extension part can be used when required to perform a straightening operation. (Col. 4, Lines 45-47)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the extension section of SAMUELSSON with the device of DINGMAN because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Response to Arguments
Applicant’s arguments, see remarks, filed 15 August 2022, with respect to the rejection of Claim 1 and 11 have been fully considered and are persuasive.  The rejection of claims 1 and 11 has been withdrawn. 
However, upon further consideration, a new rejection is set forth using DINGMAN and WOLGAST for the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US 3584836 teaches a mast (40) that is connected to base plate (See Figure 1) that extends away from the vehicle, and is attached with a single fastener (or pin).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726